Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-22 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
3.	With respect to independent claims 1, there is no teaching, suggestion, or motivation for combination in the prior art to the row hammer detector circuit is configured to provide a match signal in response to the count value exceeding a threshold to cause a targeted refresh of a victim row adjacent the row of memory cells, wherein, in response to exit from a self-refresh mode, the hash circuit is configured to update the stored hash key with a new hash key.
4.	With respect to dependent claims 2-10, since these claims are depending on claim 1, therefore claims 2-10 are allowable subject matter. 
5.	With respect to independent claims 11, there is no teaching, suggestion, or motivation for combination in the prior art to row hammer detector circuit configured to cause a targeted refresh of a victim row of memory cells of the plurality of rows of memory cells in response to detection of a row hammer attack based on a hash between a hash key and an address corresponding to an aggressor row of memory cells of the plurality of memory cells adjacent the victim row of memory cells, wherein the row hammer detector circuit is configured to update the hash key with a new hash key in response to exit of the self-refresh mode.
6.	With respect to dependent claims 12-18, since these claims are depending on claim 11, therefore claims 12-18 are allowable subject matter. 
7.	With respect to independent claim 16, there is no teaching, suggestion, or motivation for combination in the prior art to causing the memory to exit the self-refresh mode in response to receipt of a self- refresh exit command from the host; and in response to exit of the self-refresh mode, causing a hash key of a row hammer detector circuit of the memory to update with a new hash key.
4.	With respect to dependent claims 17-22, since these claims are depending on claim 17, therefore claims 17-22 are allowable subject matter. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, He et al (US Patent 10,790,005), Ayyapureddi (Pub. No.:  US 2022/069992).
He et al (US Patent 10,790,005) shows row hammer.
Ayyapureddi (Pub. No.:  US 2022/069992) shows Hash circuits.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




HY
09/08/2022
/HAN YANG/
Primary Examiner, Art Unit 2824